Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment/Arguments

Claims 1-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant argued:

A.	that “Ikegami teaches the scattering of magnetic powder over the entire article being tested for defects. Therefore, Ikegami does not teach applying the magnetic powder to a color area on the article, which color area is then displayed and all other distracting features are reduced or removed. The magnetic powder must be scattered across the entire part since the magnetic interaction caused by a defect may occur at any location across an entire article surface” in the last 6 lines of page 8.

However, Ikegami discloses in col. 1, lines 39-44 the following: The fluorescent magnetic powders are colored by applying a liquid, with a color former contained therein, to the fluorescent magnetic powders to color any area of the surface of the object on which a defect has been detected, so that the defects can be made visible to the naked eyes; and in col. 3, lines 54-64 the following: A signal processing circuit 9 transmits a defect-existing signal when…a defect to be marked has been detected…The operation of a marking apparatus 11…places markings on the portions of the object 1 where defects have been detected.  Emphases added.  Therefore the argument is not persuasive.

Note that the rest of the arguments in the response basically state that the other applied references do not cure the alleged deficiencies of Ikegami, which allegation has been rebutted above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 5, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 3,988,530) and Zhang et al. (US 2014/0072195).

Regarding claim 1, Ikegami discloses:
the article is marked by applying a color area visible in a primary color onto the article to identify particular characteristics of the article indicated by the primary color (for recognition by an operator of the vision system)
[Fig. 1; col. 1, lines 39-44 (“…The fluorescent magnetic powders are colored by applying a liquid, with a color former contained therein, to the flourescent magnetic powders to color any area of the surface of the object on which a defect has been detected, so that the defects can be made visible to the naked eyes”).  Note that the primary color is understood to be the color of a primary area, per paragraph 21 of the published application]

	Ikegami does not expressly disclose the following, which are taught by Zhang:
a camera of the vision system obtains images of the article including the color 
area, which is imaged in said primary color,
[Zhang: Figs. 1, 2 and paragraphs 25 (“The system 10 further includes …a camera or other optical detector to provide digital images”), 33 (“…provides for the accurate definitions of colors for the stains used in the FISH images using the HSI”).  Note that the applied teaching is to use a camera to capture the image of an object of interest such as the object of Ikegami with defects indicated by sprayed color]
a processor of the vision system receives the images from the camera through an image infeed,
the processor processes the image infeed to identify the color area and identify the primary color thereof and generate a processed image containing the 
the processor feeds said processed image output to an input on a display device which includes a display screen,
the processor displays the processed image on the screen with the color area displayed in the primary color or a shade thereof so that it is viewable by the operator for visual identification by the operator,
[Zhang: Figs. 1, 2, 8-10 and paragraphs 23 (“…the terms…"spot"…refer to the detected fluorescence signal(s)…for the detection of abnormalities”), 24 (“…The exemplary system 10 includes one or more computers 12”), 36 (“…In steps 106a and 106b…extract FISH signals…and remove artifacts and noise.  Image processing techniques…are applied”), 45 (“…In steps 108a and 108b, feature extraction is performed to remove noise and separate the cell images to allow accurate classification”), 65-69 (“The first SVM 110 ("SVM 1") determines the colors of individual signal spots. The input features to SVM 110 include…[0068] Perimeter [0069] Area”), 71 (“FIG. 8 provides an example of the color classification results after processing the signals with the first SVM 110”) 72 (“The second SVM 112 ("SVM 2") determines the merging of separate but close signals”), 77 (“FIG. 9 provides an example of the color classification results after merging the signals with the second SVM 112”), 79 (“…FIG. 10 shows another display with the detected signals in the original image colors”).  Note that the features input to SVM1 includes the perimeter and the area of a spot (considered a color area), in other words, the region corresponding to the spot has been 
during said processing of the image infeed, the processor removes or reduces all distracting features of the infeed image received from the camera other than the color area to generate the processed image, wherein the color area is displayed in said primary color as received through said image infeed and the processed image emphasizes the color area in comparison to the distracting features to assist the operator in identifying the particular characteristics of the article indicated to the operator by the primary color, for reducing eye fatigue of the operator
[Zhang: Figs. 1, 2, 8-10 and paragraphs 24 (“…The display 14 presents a windowed graphical user interface ("GUI") 16 to a user”), 36 (“…In steps 106a and 106b…extract FISH signals…and remove artifacts and noise.  Image processing techniques…are applied”), 45 (“…In steps 108a and 108b, feature extraction is performed to remove noise and separate the cell images to allow accurate classification”), 71 (“FIG. 8 provides an example of the color classification results after processing the signals with the first SVM 110”), 79 (“…FIG. 10 shows another display with the detected signals in the original image colors”).  Note that noise and artifacts, which are distracting features, are removed and when the thus cleaned-up image is displayed, will make the spots (i.e., target areas) more prominent and thus easier for an operator to see.  Note further that in Fig. 10 the detected signal spots are displayed in the original colors.]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Ikegami with the teaching of Zhang by processing the imaged object with color applied to the defect areas.  The reasons for doing so at least would have been to remove artifacts and noise from the images for presenting on the GUI and analysis, as Zhang indicated in Figs. 8-11 paragraphs 45 and 80.

Regarding claims 2-5, 16 and 17, the combined invention of Ikegami and Zhang further discloses:
(Claim 2) wherein the color area is a paint dot which is repeatedly applied to several articles, wherein said paint dot is applied with varying quality
[Ikegami: Fig. 1; col. 1, lines 39-44 (“…The fluorescent magnetic powders are colored by applying a liquid, with a color former contained therein, to the flourescent magnetic powders to color any area of the surface of the object on which a defect has been detected, so that the defects can be made visible to the naked eyes”).  Note that while not expressly disclosed, mechanical devices typically operates within a tolerance range and does not have 100% repeatability.  Thus the application of color in Ikegami’s invention will also have varying quality]
(Claims 3/1 and 3/2/1) wherein the processor segments and identifies the color area on each article and the processor removes or reduces all of the distracting features of the image from the camera other than the color areas 
[Per the analysis of claim 1.  See, especially, Fig. 2 and paragraph 36 of Zhang]
(Claim 4) wherein the processor segments and emphasizes the color area while the remaining areas of the article are deemphasized on the display device  
[Per the analysis of claim 1.  See, especially, Fig. 2 and paragraph 36 of Zhang.  Note that with the artifact and noise removed the color spots become more prominent and thus emphasized and the remaining areas, which includes the artifacts and noise, become deemphasized]
(Claim 5) wherein the processor segments out the color area and displays that color area in the same color on the screen as the primary color and in the shape of the color area
[Zhang: Figs. 2, 8-10 and paragraphs 71 (“FIG. 8 provides an example of the color classification results after processing the signals with the first SVM 110”), 77 (“FIG. 9 provides an example of the color classification results after merging the signals with the second SVM 112”), 79 (“…FIG. 10 shows another display with the detected signals in the original image colors”)]
(Claim 16) wherein the images are acquired in an image acquisition zone and wherein the vision system includes a light which directs light to the image acquisition zone for illuminating each article being viewed by the camera
[Ikegami: Fig. 1 (refs. 1-7) and col. , lines  (“…an examined article 1 is moved in one direction A…A light source 3 applies ultraviolet rays to the surface of the examined material 1… A television camera 4 is mounted above the examined material 1”).  Note that Zhang is applied to teach capturing an object with color spots for processing and analysis.  When Ikegami is modified with the teachings of Zhang, it would have been obvious to one of ordinary skill in the art to use a 
(Claim 17) wherein the vision system provides feed-back and signals the presence of a non-conforming article by means of a visual or audible indicator or both
[Zhang: Fig. 11 and paragraph 80 (“…A graphical chart indicating the relative frequencies of the color signals is provided in FIG. 11”).  Note that when the count for the color associated with the defects is at least 1, it signals the presence of a non-conforming article]
 
Regarding claim 19, it is similarly analyzed and rejected as per the analysis of claim 1 along with the disclosure of a system set forth in Fig. 1 of Zhang (and Fig. 1 of Ikegami), since claim 1 includes all operations performed in claim 19.
 
>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 3,988,530) and Zhang et al. (US 2014/0072195)as applied to claims 1-5, 16, 17 and 19 above, and further in view of Skyberg (US 2013/0155187).

Regarding claim 6, the combined invention of Ikegami and Zhang discloses all limitations of its parent claims but not expressly the following, which is taught by Skyberg: 
wherein the color area is emphasized and the distracting areas defined by the remaining areas of the article are deemphasized through a black screen or grayscale image
[Paragraph 44(“…deemphasize the background area 502 of the image 500 by any number of techniques, such as, for example, converting the background area 502 from color to black-and-white”).  Note that distraction such as artifacts and noise are taught by Zhang as per the analysis of claim 1 above]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Skyberg as set forth above.  The reasons for doing so at least would have been to deemphasize the background areas, as Skyberg indicates in paragraph 44.

>>><<<
Claims 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 3,988,530) and Zhang et al. (US 2014/0072195)as applied to claims 1-4, 5, 16, 17 and 19 above, and further in view of Henderson et al. (US 5,937,104).

Regarding claim 12, the combined invention of Ikegami and Zhang discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Henderson:
the vision system differentiates shades of the primary color to address inconsistencies in the application of the primary color to the article,
the vision system processes the camera images and identifies each color and plots each color and shade thereof as data points on a color coordinate system,
the processor processes the data points and establishes a volume of space around a desired target color that represents shades of the target color that are acceptable
[Figs. 3,  4A and Col. 6, lines 4-14 (“…the image is segmented by characterizing a distribution of key color values, using the distribution of key color values to produce a multi-dimensional look-up-table having three or more dimensions indexed by color values in a selected color space to define a key color volume, addressing the multi-dimensional look-up table with color values of pixels in the first digital image to determine whether the color values of such pixels are within the key color volume, and labeling pixels in the first digital image whose color values fall within the key color volume to be within the key color region”).  Note that “to address inconsistencies in the application of such a color to the article” is intended use and is not given patentable weight.  Note that the applied teaching is to establish a volume around a desired color which in this case is the key color]
.  
	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Henderson as set forth above.  The reasons for doing so at least would 

Regarding claim 13, Henderson further teaches:
wherein the processor is programmed with a range of suitable shades of the target color, which is the tolerance of the vision system to variations in the target color
[Figs. 3,  4A and Col. 6, lines 4-18 (“…the image is segmented by characterizing a distribution of key color values, using the distribution of key color values to produce a multi-dimensional look-up-table having three or more dimensions indexed by color values in a selected color space to define a key color volume”).  Note that to characterize the distribution of key color values in order to define a key color volume there necessarily has to have a criterion to determine which values belong to the volume] 

>><<
Regarding claim 18, the combined invention of Ikegami and Zhang discloses:
the article is visibly marked with a color area that is visible in a primary color to identify particular characteristics of the article,
a camera of the vision system obtains images of the article containing the color area that is imaged in the primary color,
a processor of the vision system receives the images from the camera through an image infeed,
the processor processes the image infeed to detect the primary color of the color area,
[Per the analysis of claim 1]
the processor provides feedback to a manufacturing or production equipment to deal with a non-conforming article
[Per the analysis of claim 17]

The combined invention of Ikegami and Zhang does not expressly discloses the following, which is taught by Henderson:
the processor of the vision system makes a determination of whether each color area is acceptable or not by comparing the acquired images and the primary color of the color areas with one or more target colors that have been calibrated earlier to identify non-conforming articles where the primary color does not conform to the one or more target colors
[Figs. 3,  4A and Col. 6, lines 4-14 (“…the image is segmented by characterizing a distribution of key color values, using the distribution of key color values to produce a multi-dimensional look-up-table having three or more dimensions indexed by color values in a selected color space to define a key color volume, addressing the multi-dimensional look-up table with color values of pixels in the first digital image to determine whether the color values of such pixels are within the key color volume, and labeling pixels in the first digital image whose color values fall within the key color volume to be within the key color region”).  Note that the process of generating the key color value volume is considered a 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Ikegami and Zhang with the teaching of Henderson as set forth above.  The reasons for doing so at least would have been to determine which pixel has a color value within a desired color region, as Henderson indicates in column 6, lines 10-13.

Regarding claim 20, it is similarly analyzed and rejected as per the analysis of claim 18 along with the disclosure of a system set forth in Fig. 1 of Zhang (and Fig. 1 of Ikegami), since claim 18 includes all operations performed in claim 20.

>>><<<
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 3,988,530), Zhang et al. (US 2014/0072195) and Henderson et al. (US 5,937,104) as applied to claims 12, 13, 18 and 20 above, and further in view of Murakami et al. (US 2006/0140471).

Regarding claim 14, the combined invention of Ikegami, Zhang and Henderson discloses all limitations of its parent claim 13 but not expressly the following, which are taught by Murakami:
wherein the processor enhances a color shade that is within the range of suitable shades, so that the primary color is modified and displayed in the target color  

[Paragraph 12 (“The image processing may include the simple process of displaying the result of extracting a target object of observation. An extracted target object may be displayed in a specified color in order to make it conspicuous in a target image to be processed”).  Note that the specified color makes the target object more conspicuous and thus is in a suitable range of shades]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Murakami as set forth above.  The reasons for doing so at least would have been to make an extracted object more conspicuous when displayed, as Murakami indicated in paragraph 12. 

Allowable Subject Matter

Claims 7, 8, 9/7, 9/8/7, 10, 11 and 15 are allowable.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following limitations of independent claim 7:
a secondary color area is applied to confirm that the primary color area is present and properly applied 

Conclusion and Contact Information

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 13, 2022